JOHNSON, Judge.
This is a companion case to No. 216, Heebe’s Bakery, Inc. v. Guillot, La.App., 136 So.2d 71. The two cases grow out of the same accident. They were consolidated in the lower court for trial and in this court for argument with separate judgment to be rendered in each.
The plaintiffs in this suit are Roland B. Guillot and his collision insurance carrier which paid the property damage to Guillot’s Packard automobile less $50.00 deductible. Guillot appears to collect the $50.00. The damage to the car was caused in a collision with the truck of Heebe’s Bakery, Inc., on the day before Christmas, 1958, at the intersection of Meyers Boulevard and Fourth Street in the Parish of Jefferson. The defendant herein is sued on a public liability insurance policy protecting Heebe’s Bakery, Inc.
Judgment below in this case was rendered against the plaintiffs herein and they perfected a devolutive appeal.
For the same reasons given by this court in the companion case No. 216, 136 So.2d 71, the judgment of the lower court is affirmed.
Affirmed.